Case 19-61608-grs                  Doc 765         Filed 07/16/20 Entered 07/16/20 15:11:05                                      Desc Main
                                                   Document     Page 1 of 5



                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF KENTUCKY
                                             LONDON DIVISION

 IN RE

 AMERICORE HOLDINGS, LLC 1                                                                             CASE NO. 19-61608
 DEBTORS                                                                                         JOINTLY ADMINISTERED


                                                                  ORDER

           The matters listed on Attachment 1 are scheduled for hearings on July 29, 2020. [ECF

No. 691.] Compelling circumstances caused by the COVID-19 public health crisis require a

telephonic and video hearing for these matters. See FED. R. CIV. PROC. 43(a) (made applicable

by FED. R. BANKR. PROC. 9017). Consistent with government recommendations and common

sense, this Court has taken precautions to minimize the possibility of exposure to the virus and

slow the spread of the disease to the extent practical. All current reports indicate the number of

cases related to COVID-19 continues to rise across the country. Imposing limits on in-person

hearings and accepting testimony through telephonic or other virtual means are obvious steps

that all federal and state courts are implementing.

           It is therefore ORDERED that the hearings on for these matters on July 29, 2020, shall be

held by telephone and videoconference. The following procedures shall apply generally, and

other requirements may apply as circumstances require. This Order supplements any scheduling

order already entered for any of the matters on for a hearing. [See ECF Nos. 549, 554, 691.]

           1. Witnesses and the parties that present or cross examine witnesses related to the

                hearings on ECF Nos. 647 and 744 shall appear by video. Video slots are limited to


1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses): Americore
Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC (3887); Ellwood Medical Center, LLC (1900);
Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical Center Operations, LLC (5283); Pineville Medical Center, LLC (9435);
Izard County Medical Center, LLC (3388); Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital
Corporation #1 (2766).
Case 19-61608-grs     Doc 765    Filed 07/16/20 Entered 07/16/20 15:11:05             Desc Main
                                 Document     Page 2 of 5



         fewer than 20 participants at one time, so each person that intends to present or

         examine a witness must file a notice that references the matter(s) on Attachment 1

         and indicates the number of video slots requested on or before July 22, 2020. Each

         video participant must attend pre-hearing training conducted by Court staff on July

         27, 2020, at 11:00 a.m. (EPS training is not required for video presentation of

         evidence).

      2. Exhibits.

             a. An exhibit list and copies of all exhibits shall be placed in evidence in

                accordance with the Court’s Administrative Procedures Manual on or before

                July 24, 2020.

             b. The exhibits shall be marked with exhibit numbers and the pages of each shall

                be numbered.

             c. Written objections to the authenticity and/or admissibility of each exhibit are

                due by 1:00 p.m. on July 27, 2020. If no objections are timely filed, the

                exhibit is deemed authentic and is admissible as evidence on request of the

                party at the hearing.

             d. Any party may file or supplement an exhibit list and exhibits for facts and

                issues that arise after the original submission date on or before 1:00 p.m. on

                July 28, 2020.

             e. Otherwise, in the absence of good cause, no exhibit may be offered in

                evidence except upon compliance with the conditions contained in this order.




                                               2
Case 19-61608-grs     Doc 765     Filed 07/16/20 Entered 07/16/20 15:11:05              Desc Main
                                  Document     Page 3 of 5



             f. The party presenting or cross-examining a witness must provide copies of all

                  exhibits in advance of testimony in a format that allows quick access by the

                  witness.

      3. Rebuttal Exhibits.

             a. Parties shall do their best to anticipate the need for rebuttal evidence and file

                  exhibits in advance of the hearing.

             b. Otherwise, rebuttal exhibits shall be transmitted to the Courtroom Deputy by

                  email and then sent to the witness via email if questioning is allowed. The

                  party presenting the exhibit must file it in the record immediately after the

                  close of testimony on the date admitted.

      4. Witness Testimony.

             a.   All parties who wish to present witnesses shall file a statement generally

                  describing the matter at issue and the anticipated testimony on or before July

                  24, 2020, and any additional witness information related to facts and issues

                  that arise after the original submission date on or before 1:00 p.m. on July

                  28, 2020.

             b. The offer of a witness is the representation of the lawyer presenting the

                  testimony that the witness is who he or she claims. Any reasonably

                  discoverable objections to identity must be raised before testimony or the

                  objection is deemed waived.

             c. Each witness shall present video testimony in a room separate from any other

                  person. A party may not refer to any notes or other information without court

                  approval.



                                                3
      Case 19-61608-grs        Doc 765        Filed 07/16/20 Entered 07/16/20 15:11:05                            Desc Main
                                              Document     Page 4 of 5


                             d. A witness must have access to email for the purpose of receiving any exhibits

                                 not already provided.

                      5. The Courtroom Deputy shall provide instructions for access to all attorneys that will

                         appear by video and these parties are responsible for conveying the information to

                         their witnesses.

                      6. All other parties shall call-in for the teleconference regarding these and other matters

                         scheduled for hearing on July 29. Parties are required to call in 10 minutes prior

                         to the start of the hearing by using Teleconference #: 888-363-4749; Access code:

                         9735709#.

                      7. Any party participating by phone may request permission to cross-examine a witness.

                      8. A status conference is set for 9:00 a.m. on July 28, 2020, to consider objections to

                         witnesses and exhibits and any other matter that will facilitate conduct of the July 29

                         hearings. Parties that will appear at the July 29 hearings by video shall appear by

                         video at the status conference and all other parties shall use the call-in instructions set

                         out above.




                                                                4



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                    Signed By:
                                                                    Gregory R. Schaaf
                                                                    Bankruptcy Judge
                                                                    Dated: Thursday, July 16, 2020
                                                                    (grs)
Case 19-61608-grs    Doc 765   Filed 07/16/20 Entered 07/16/20 15:11:05            Desc Main
                               Document     Page 5 of 5



ATTACHMENT 1


ECF No.     Matter
115         Motion for Relief from Stay, filed by Cigna Health and Life Insurance Company
            No noted objections
176         Motion for Relief from Stay and Notice of hearing filed by Penn Med, LLC
            Objections:
            224 Official Committee of Unsecured Creditors
            231 Pelorus Equity Group, Inc.
            234 Americore Holdings, LLC (when represented by counsel)


626         Notice of Potential Assumption and Assignment of Executory Contracts or
            Unexpired Leases and Cure Amounts (St Alexius) filed by TR Carol L. Fox
            Objections:
            638 Gibbs Technology Leasing, LLC
            667 Allied Benefit Systems, Inc.
            678 Cigna HealthCare of St Louis, Inc.
            753 DaVita, Inc.
647         Motion to (1) Conditionally Approve Disclosure Statement and (2) Combine Final
            hearing on Approval of Disclosure Statement with Hearing on Confirmation of
            Plan, filed by Third Friday Total Return Fund, LP
            Objections:
            682 Pension Benefit Guaranty Corporation
            695 Official Committee of Unsecured Creditors
            718 Commonwealth of Pennsylvania
            722 U.S. Trustee
744         Chapter 11 Trustee’s Amended Motion for Entry of an Order: (Authorizing the
            Sale of Substantially All of the Debtors’ Assets (St. Alexius) in Accordance with
            Approved Bid Procedures, as Modified; (B) Authorizing the Assumption and
            Assignment of Executory Contracts and Unexpired Leases in Accordance with
            the Bid Procedures, etc., filed by TR Carol L. Fox
            No noted objections (at this time)
